DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The specification uses the number 22 to refer to a feed inlet (See p. 6, line 1) and an upper roller (See p. 6, line 4). From the figures, it appears that the number 22 would be correctly applied to the upper roller and that the feed inlet should be numbered 50. This is also consistent with the last line of page 5, which refers to the feed inlet with the number 50. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
Claims 11 and 17 recite that the strips are butt-joined “without penetration” (claim 11) and “without penetrating one another” (claim 17). There is no description in the specification of how such joining can be performed without penetration of the rubber strips. In this case, examiner has interpreted penetration to have its common meaning “to pass into or through”. Throughout the specification, figures, and claims, the rubber strips are combined with one another by passing through a nip including one or more toothed rollers. The strips are combined by virtue of the toothed roller(s) deforming the rubber strips in contact with one another. Such combining with toothed rollers appears to require penetration of the strips into one another and penetration of the teeth into the strips to function in the described manner. Figures 4 and 7, for example, show that the strips pass into one another as they are combined and that the toothed roller(s) penetrates the strips as well. Figures 8, 8A, and 8B also show resulting geometries of combined strips, and each of these figures shows clearly that the strips do penetrate one another (i.e. they pass into one another). From the applicant’s disclosure, it is reasonable to conclude that the strips must penetrate one another and be penetrated by the teeth of the roller(s) in order to be adequately joined. While the applicant states in the specification and claims that such joining can be performed “without penetration” there is no description or figure adequately explaining how such joining can be performed without penetration. As such, one of ordinary skill in the art is not reasonably informed that the inventor or a joint inventor had possession of the claimed invention at the time of filing.
Claim 20 recites a step of “training” a system to recognize representative values. There is no adequate description of how such a training step is performed or what structure would be required to perform such training. The specification states that such a step is performed by “self-learning means” with no adequate description of what such means are. As such one of ordinary skill in the art cannot reasonably ascertain how the inventors perform such a step or that the inventors possessed a method including such a step at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “butt-joining” in claims 11-20 is used in a manner inconsistent with its accepted meaning. The accepted meaning of the term “butt-joining” is “joining two components together by bringing their end portions together and joining the end portions to one another.” The instant invention, however, does not include any butt-joining using this accepted definition. Instead, the instant invention stacks rubber sheets on top of one another and combines them along nearly their entire length by passing the stacked rubber sheets through rollers, at least one of which has teeth. This is shown most clearly in Figures 4, 7, 8, 8A, and 8B and their descriptions. The applicant uses the term butt-joining in a manner which is inconsistent with its accepted meaning but does not clearly redefine the claim term such that one of ordinary skill in the art is put on notice that the applicant intends to redefine such a term. As such one of ordinary skill in the art is not reasonably apprised of the metes and bounds of the claim.
Claims 11 and 17 also recite that the strips are butt-joined “without penetration” (claim 11) and “without penetrating one another” (claim 17). This is unclear because the strips are bonded only by virtue of a toothed roller. Since the toothed roller would deform the sheets by penetration and join the sheets by penetration of the sheets within one another, the recitation of the joining being performed “without penetration” contradicts the rest of the claim. As such one of ordinary skill in the art is not reasonably apprised of the metes and bounds of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746